Citation Nr: 0517248	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-03 871	)	DATE
	)
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 
percent for a right knee disability.   

2.  Entitlement to a disability rating in excess of 10 
percent for a left knee disability.  


REPRESENTATION

Veteran represented by:	The Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1998 to March 
1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision, the RO assigned a non-compensable rating 
for the veteran's right knee and left knee disorders, 
effective in March 1998.  The veteran perfected an appeal for 
the assigned ratings.  An April 2004 rating decision awarded 
increased ratings of 10 percent for each knee, effective in 
August 2002.

FINDINGS OF FACT

1.  In a May 2004 decision, the RO awarded an earlier 
effective date of March 3, 1998, for the award of the 10 
percent ratings for each knee.

2.  In a statement received at the RO in June 2004, and 
forwarded to the Board in July 2004, the veteran requested 
that his appeal on the issue of entitlement to increased 
ratings for his right and left knee disabilities be withdrawn 
if an effective date of March 1998 was awarded for his 
compensation benefits.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 2003 rating decision, the RO assigned non-
compensable ratings for the veteran's right and left knee 
disorders, effective March 3, 1998.  The veteran appealed the 
assigned ratings.  In an April 2004 rating decision, the RO 
assigned a 10 percent rating for the veteran's right knee 
disability and a 10 percent rating for the veteran's left 
knee disability, with effective dates in August 2002.  In a 
May 2004 rating decision, the RO assigned an effective date 
of March 3, 1998 for the veteran's right and left knee 
disabilities.  The appeal was certified to the Board and the 
file transferred on May 28, 2004.  Shortly thereafter, the 
veteran submitted a letter, received at the RO on June 3, 
2004, which stated:

If I am granted a starting date of March 1998 for
my service connected disabilities, then I would 
like to drop my appeal.  

This statement was forwarded to the Board, and received in 
July 2004.  

It is clear from the veteran's statement, that because the RO 
granted an effective date in March 1998, it is his intent to 
withdraw his pending appeal of the assigned ratings for his 
right and left knee disabilities.  See Hanson v. Brown, 9 
Vet. App. 29 (1996) (the issue of whether a claim has been 
withdrawn is a question of fact); see also Hamilton v. Brown, 
4 Vet. App. 528, 537 (1993)(en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994) (if the veteran expressly indicates that 
adjudication of a particular issue should cease, neither the 
RO nor the Board has authority to proceed on that issue).  
Such a conclusion was also reached by the veteran's 
representative in the March 14, 2005 Informal Hearing 
Presentation. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the veteran or by his authorized representative.  38 
C.F.R. § 20.204 (2003).  The veteran has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.



ORDER

The appeal is dismissed.




                       
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


